 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   MATTHEW ROSS WILSON, State Bar No. 236309
     Deputy Attorney General
 4   1300 I Street, Suite 125
     P.O. Box 944255
 5   Sacramento, CA 94244-2550
      Telephone: (916) 210-7313
 6    Facsimile: (916) 324-5205
      E-mail: Matthew.Wilson@doj.ca.gov
 7   Attorney for Defendant Yang
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12

13   RICHARD FAULKS,                                        Case No. 2:18-cv-02528-WBS-DMC-P
14                                            Plaintiff, STIPULATION FOR VOLUNTARY
                                                         DISMISSAL WITH PREJUDICE
15                  v.                                   (Fed. R. Civ. P. 41(a)(1)(A)(ii))
16
     S. YANG, et al.,
17
                                          Defendants.
18

19

20         Plaintiff Richard Faulks and Defendant Yang, have resolved this case in its entirety.

21   Therefore, the parties stipulate to a dismissal of this action with prejudice under Federal Rule of

22   Civil Procedure 41(a)(1)(A)(ii).

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        1
                              Stip. Voluntary Dismissal [Fed.R.Civ.P. 41(a)(1)(A)(ii)] (2:18-cv-02528-WBS-DMC-P)
 1          Each party shall bear its own litigation costs and attorney’s fees.

 2          It is so stipulated.

 3

 4   Dated:          12/13/2019                              /s/ Rebecca Weinstein-Hamilton
                                                             Rebecca Weinstein-Hamilton, Esq.
 5                                                           LAW OFFICE OF REBECCA HAMILTON
 6                                                           Attorney for Plaintiff Richard Faulks

 7
     Dated:          12/13/2019                              Matthew Ross Wilson
 8
                                                             Matthew Ross Wilson
 9                                                           Deputy Attorney General
                                                             California Attorney General's Office
10                                                           Attorney for Defendant Yang
11

12

13   SA2019100648
     33880551.docx
14

15

16

17
                                                         ORDER
18
            Based on the parties’ stipulation, this action is dismissed with prejudice.
19
            IT IS SO ORDERED.
20
     Dated: January 15, 2020
21

22

23

24

25

26
27

28

                                                             2
                                   Stip. Voluntary Dismissal [Fed.R.Civ.P. 41(a)(1)(A)(ii)] (2:18-cv-02528-WBS-DMC-P)
